Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 8, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  141522(48)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  JOHN GUIDOBONO II REVOCABLE TRUST                                                                        Brian K. Zahra,
  AGREEMENT and JOHN GUIDOBONO II,                                                                                    Justices
  Trustee,
           Plaintiffs/Counter-Defendants-
           Appellants,
  v                                                                 SC: 141522
                                                                    COA: 290589
                                                                    Livingston CC: 06-022328-CH
  SANDRA JONES, WILLIAM KRIST, DONNA
  KRIST, TODD KRIST, and CHERYL KRIST,
            Defendants/Counter-Plaintiffs/
            Third-Party Plaintiffs-Appellees,
  and
  JOHN GUIDOBONO II and CATHY
  GUIDOBONO,
             Third-Party Defendants-Appellants.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 16,
  2010 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 8, 2011                       _________________________________________
         d0228                                                                 Clerk